           Case 3:17-md-02801-JD Document 1120-1 Filed 02/06/20 Page 1 of 4



 1
     Joseph R. Saveri (State Bar No. 130064)
 2   Steven N. Williams (State Bar No. 175489)
     Joshua P. Davis (State Bar No. 193254)
 3   James G. Dallal (State Bar No. 277826)
     Anupama K. Reddy (State Bar No. 324873)
 4   Christopher K.L. Young (State Bar No. 318371)
     JOSEPH SAVERI LAW FIRM, INC.
 5   601 California Street, Suite 1000
     San Francisco, California 94108
 6   Telephone: (415) 500-6800
     Facsimile: (415) 395-9940
 7   Email:    jsaveri@saverilawfirm.com
               swilliams@saverilawfirm.com
 8             jdavis@saverilawfirm.com
               jdallal@saverilawfirm.com
 9             areddy@saverilawfirm.com
               cyoung@saverilawfirm.com
10
     Class Counsel for Direct Purchaser Plaintiffs
11

12

13                                 UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15

16   IN RE CAPACITORS ANTITRUST                      Master File No. 3:17-md-02801-JD
     LITIGATION                                      Case No. 3:14-cv-03264-JD
17

18                                                   DECLARATION OF STEVEN N.
                                                     WILLIAMS IN SUPPORT OF DIRECT
19   THIS DOCUMENT RELATES TO:                       PURCHASER PLAINTIFFS’ REQUEST
     THE DIRECT PURCHASER CLASS ACTIONS              FOR JUDICIAL NOTICE
20

21                                                   Date:        February 13, 2020
                                                     Time:        1:30 PM
22                                                   Judge:       Honorable James Donato
                                                     Courtroom:   11, 19th Floor
23

24

25

26

27

28
                                                                    Master File No. 3:17-md-02801-JD
                                                                           Case No. 3:14-cv-03264-JD
               DECLARATION OF STEVEN N. WILLIAMS IN SUPPORT OF DIRECT PURCHASER
                           PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
           Case 3:17-md-02801-JD Document 1120-1 Filed 02/06/20 Page 2 of 4



 1   I, Steven N. Williams, declare as follows:

 2          1.        I am counsel for Direct Purchaser Plaintiffs in this matter. I make this declaration in

 3   support of the Direct Purchaser Class’s Request for Judicial Notice. If called as a witness, I could and

 4   would testify to the following based on my personal knowledge. I make this declaration pursuant to 28

 5   U.S.C. § 1746.

 6         2.         Attached hereto as Exhibit A is a true and correct copy of the Plea Agreement of settled

 7   Defendant Elna Co., Ltd. in U.S. v. Elna Co., Ltd., No. 4:16-cr-00365-JD (CAND), Dkt. No. 40, filed on

 8   October 12, 2017. This Plea Agreement was previously filed in Master Docket No. 3:17-md-02801-JD

 9   (Dkt. No. 651-11).

10         3.         Attached hereto as Exhibit B is a true and correct copy of the Judgment in a Criminal

11   Case in U.S. v. Elna Co., Ltd., No. 4:16-cr-00365-JD (CAND), Dkt. No. 59, filed on February 12, 2018.

12         4.         Attached hereto as Exhibit C is a true and correct copy of the Plea Agreement of settled

13   Defendant Nichicon Corporation in U.S. v. Nichicon Corporation, No. 17-cr-00368-JD (CAND), Dkt.

14   No. 19, filed on November 9, 2017. This Plea Agreement was previously filed in Master Docket No.

15   3:17-md-02801-JD (Dkt. No. 651-12).

16         5.         Attached hereto as Exhibit D is a true and correct copy of the Judgment in a Criminal

17   Case in U.S. v. Nichicon Corporation, No. 17-cr-00368-JD (CAND), Dkt. No. 41, filed on April 24, 2018.

18         6.         Attached hereto as Exhibit E is a true and correct copy of the Plea Agreement of settled

19   Defendant Rubycon Corporation in U.S. v. Rubycon Corp., No. 4:16-cr-00367-JD (CAND), entered on

20   October 12, 2016. This Plea Agreement was previously filed in Master Docket No. 3:17-md-02801-JD

21   (Dkt. No. 651-13).

22         7.         Attached hereto as Exhibit F is a true and correct copy of the Judgment in a Criminal

23   Case in U.S. v. Rubycon Corp., No. 4:16-cr-00367-JD (CAND), Dkt. No. 38, filed on February 3, 2017.

24         8.         Attached hereto as Exhibit G is a true and correct copy of the Plea Agreement of current

25   Defendant Nippon Chemi-Con Corporation in U.S. v. Nippon Chemi-Con Corporation, No. 4:17-cr-

26   00540-JD (CAND), Dkt. No. 54, filed on May 31, 2018. This Plea Agreement was previously filed in

27   Master Docket No. 3:17-md-02801-JD (Dkt. No. 651-14).

28
                                                                                  Master File No. 3:17-md-02801-JD
                                                           1                             Case No. 3:14-cv-03264-JD
                 DECLARATION OF STEVEN N. WILLIAMS IN SUPPORT OF DIRECT PURCHASER
                             PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
             Case 3:17-md-02801-JD Document 1120-1 Filed 02/06/20 Page 3 of 4



 1           9.       Attached hereto as Exhibit H is a true and correct copy of the Judgment in a Criminal

 2   Case in U.S. v. Nippon Chemi-Con Corporation, No. 4:17-cr-00540-JD (CAND), Dkt. No. 85, filed

 3   October 24, 2018.

 4           10.      Attached hereto as Exhibit I is a true and correct copy of the Plea Agreement of settled

 5   Defendant Hitachi Chemical Co., Ltd. in U.S. v. Hitachi Chemical Co., Ltd., No. 4:16-cr-00180-JD

 6   (CAND), Dkt. No. 22, filed 06/10/16. This Plea Agreement was previously filed in Master Docket No.

 7   3:17-md-02801-JD (Dkt. No. 676-4).

 8           11.      Attached hereto as Exhibit J is a true and correct copy of the Judgment in a Criminal

 9   Case in U.S. v. Hitachi Chemical Co., Ltd., No. 4:16-cr-00180-JD (CAND), Dkt. No. 31, filed July 12,

10   2016.

11           12.      Attached hereto as Exhibit K is a true and correct copy of the Plea Agreement of settled

12   Defendant NEC TOKIN Corporation in U.S. v. NEC TOKIN Corporation, No. 3:15-cr-00426-JD, Dkt.

13   No. 9-1, filed on January 5, 2016. This Plea Agreement was previously filed in Master Docket No. 3:17-

14   md-02801-JD (Dkt. No. 679-3).

15           13.      Attached hereto as Exhibit L is a true and correct copy of the Judgment in a Criminal

16   Case in U.S. v. NEC TOKIN Corporation, No. 3:15-cr-00426-JD, Dkt. No. 20, filed January 25, 2016.

17           14.      Attached hereto as Exhibit M is a true and correct copy of the Plea Agreement of

18   current Defendant Holy Stone Holdings Co., Ltd. in U.S. v. Holy Stone Holdings Co., Ltd., No. 4:16-cr-

19   00366-JD, Dkt. No. 34, filed on October 12, 2017. This Plea Agreement was previously filed in Master

20   Docket No. 3:17-md-02801-JD (Dkt. No. 679-3).

21           15.      Attached hereto as Exhibit N is a true and correct copy of the Judgment in a Criminal

22   Case in U.S. v. Holy Stone Holdings Co., Ltd., No. 4:16-cr-00366-JD, Dkt. No. 52, filed February 12,

23   2018.

24           16.      Attached hereto as Exhibit O is a true and correct copy of the Plea Agreement of current

25   Defendant Matsuo Electric Company Limited in U.S. v. Matsuo Electric Co. Ltd., No. 4:17-cr-00073-JD,

26   Dkt. No. 35, filed on October 26, 2017. This Plea Agreement was previously filed in Master Docket No.

27   3:17-md-02801-JD (Dkt. No. 679-3).

28
                                                                                Master File No. 3:17-md-02801-JD
                                                          2                            Case No. 3:14-cv-03264-JD
                   DECLARATION OF STEVEN N. WILLIAMS IN SUPPORT OF DIRECT PURCHASER
                               PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
           Case 3:17-md-02801-JD Document 1120-1 Filed 02/06/20 Page 4 of 4



 1         17.      Attached hereto as Exhibit P is a true and correct copy of the Judgment in a Criminal

 2   Case in U.S. v. Matsuo Electric Co. Ltd., No. 4:17-cr-00073-JD, Dkt. No. 108, filed August 10, 2018.

 3         18.      Attached hereto as Exhibit Q is a true and correct copy of the Plea Agreement of Satoshi

 4   Okubo in U.S. v. Satoshi Okubo, No. 4:17-cr-00074-JD, Dkt. No. 10-2, filed April 11, 2017.

 5         19.      Attached hereto as Exhibit R is a true and correct copy of the Judgment in a Criminal

 6   Case in U.S. v. Satoshi Okubo, No. 4:17-cr-00074-JD, Dkt. No. 29, filed May 23, 2017.

 7         20.      Attached hereto as Exhibit S is a true and correct copy of the Plea Agreement of Tokuo

 8   Tatai in U.S. v. Isawa et al., No. 15-CR-0163-JD, Dkt. No. 17, filed June 27, 2018.

 9         21.      Attached hereto as Exhibit T is a true and correct copy of the Judgment in a Criminal

10   Case in U.S. v. Isawa et al., No. 15-CR-0163-JD, Dkt. No. 31, filed October 24, 2018.

11         I declare under the penalty of perjury under the laws of the United States of America and the

12   State of California that the foregoing is true and correct.

13         Executed on February 6, 2020 at San Francisco, California.

14

15                                                                 /s/ Steven N. Williams
16                                                                    Steven N. Williams

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                Master File No. 3:17-md-02801-JD
                                                           3                           Case No. 3:14-cv-03264-JD
                 DECLARATION OF STEVEN N. WILLIAMS IN SUPPORT OF DIRECT PURCHASER
                             PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
